On this application to punish for contempt, the omnibus prayer for relief does not support the order enabling the judgment creditor to proceed against the third party for the collection of an alleged debt owing to the judgment debtor. The order appealed from confirms the report of the Referee to the extent that it finds no contempt. Thereupon, the motion should have been denied, the sole basis advanced for relief, the alleged contempt, not having been established. This order should be modified to the extent of deleting from the first decretal paragraph all matter following Section 781 of the Civil Practice Act,” and deleting therefrom the second decretal paragraph, and as so modified, affirmed. Settle order on notice. Concur — Peck, P. J., Rabin, Frank, Valente and McNally, JJ.